Title: From John Quincy Adams to Elizabeth Smith Shaw Peabody, 29 July 1812
From: Adams, John Quincy
To: Peabody, Elizabeth Smith Shaw



My dear Aunt—
St: Petersburg 29. July 1812

I received with the liveliest pleasure your kind favour of 26. February, as independent of the joy which it always gives me to hear good tidings from you, it affords me the occasion to give my own and my dear wife’s grateful thanks to you, and to Mr Peabody and to my amiable Cousin, for your affectionate kindness, to our dear boys.
In the course of the last eighteen months we have indeed been summoned, by the departure of so many of our dear and beloved friends, to “be also ready” that if we had ever been inclined to a forgetfulness of our frailty, and of the precarious tenure of life, we have not had time to suffer one admonition to wear away, before it was succeeded by another—If as in the near neighbourhood of where I write, the rage of man against his fellow-creature, had been multiplying the powers of Destruction, it might have affected us less, as it would have been more to be expected—At least however we have the Consolation, that our losses have been inflicted by Heaven, and that we have not “fallen into the hands of Man”—
There is a tender and a melancholy pleasure in the remembrance which I cherish of my Uncle and Aunt Cranch—Kindness and Affection next to that of a Parent, is the sentiment impressed upon my heart, as the relation from them to me; and it is among the first traces of memory that the still receding days of infancy have left upon it—But it was too deeply engraved ever to disappear, but with the very fibres of the heart itself, or with the very texture of the brain where it reposes—They were models of human Virtue—If the whole Species consisted of beings like them, moral evil would nearly vanish from the face of the Earth. To their friends and kindred the loss of such persons must always be deeply afflictive; yet, I cannot but consider their final removal thus, hand in hand to a better World, as the act of a beneficent Providence; rewarding the Excellence of their lives—They were so peculiarly suited to each other, each so essential, not only to the happiness, but to the comfortable existence of the other, that the idea has often occurred to me, while they lived, with an anticipation painful to dwell upon, but which in the contemplation of the course of Nature could not always be avoided, how singularly bereaved the survivor of them after the loss of the partner, would be—Their Union was too perfect to be separated even by Death.
With the prospect of remaining another year in Europe, and the uncertainty whether we might not be yet longer absent from our Country, I wrote early last Spring, to have our Sons sent out to us here, if the Navigation should be practicable, and the prospect of War upon the Ocean should be dispelled—I am apprehensive however that my letters will not reach America soon enough to make it possible for them to embark the present year; and of the next I know not yet what to determine. I rejoyce that in the mean time they will enjoy the benefit of your kind attention—The threads delighted us, and we hope that our Sons while absent from us have been growing in moral and intellectual worth, as much as in stature.
I am not sorry that John should be fond of play; as I doubt not his relish for it will be indulged only within proper bounds, and will not interfere with his studies more than may be useful to his health—I am pleased with his hand-writing, and wish I could say the same to George, who began two years sooner, and now writes not so well—I often think of Mr. Walter Shandy, who thought that his son’s virtue and fortune in the world would depend upon the Christian name he should give him; and who finished by fixing irrevocably upon him the name, which of all others he held in the greatest abhorrence—My hobby-horses in the Education of my children have hitherto been sadly disappointed—But I will not despair—If they have honour and virtue, a just sense of their duties, and the Spirit to perform them, I shall not be very rigorous with them on the article of genteel accomplishments.
I am nevertheless much concerned to learn that George has contracted such awkward ways, and singular habits as you mention; and which had already been noticed in letters from my beloved mother.—So great a part of the consideration of the world, is bestowed upon Deportment, that the most valuable qualities lose half their usefulness by any remarkable deficiency in it. If George’s manners are correspondent to his hand-writing, I am afraid they will never be susceptible of much polish—And I shall lament it, for the conviction that it will prove a serious misfortune to himself—I am glad that he has a taste for historical reading, and that he has a memory retentive of facts.—The application of narrative to the improvement of the mind, will come when he is older.—If he can already read the Paradise lost, with pleasure, he is maturing faster than I have anticipated—At his age, I could read Thomson’s Seasons, Shakespear  and Pope with great delight; but not Milton—I could neither comprehend his Plans, Manners, Sentiments, or Descriptions, nor even understand his Diction.
We are grateful for your kind congratulations upon the Birth of our Daughter—In a very few days she will have completed her first year—Like all the precious gifts of Heaven, she is anxious joy—She has very lately been for several days so ill, as to give us many twinges of heart-ache; but we hope entirely recovered.—We expect soon to see her run, and to hear her speak.
I am, with every sentiment of affection and respect, My dear Aunt, / faithfully your’s
John Quincy Adams.My Dear Madam.—
I improve the permission of adding a post script to this letter by requesting you to accept my most affectionate remembrance and offering the same to Mr. Peabody and My Cousin Amy.
W. S. Smith.